Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

Election of Species Practice
	Applicants are no responsive to the election of species requirement. Any prior art found will be considered a species and no further search will be conducted for prior art. Further, given the broadness of the claims, a complete search is not possible as the products are claimed by properties and not structures.
 
	Status of the Claims
Claim(s) 1-18 are pending.  Claim 18 is withdrawn.  Claims 1-17 are hereby examined on the merits.
Information Disclosure Statement
The (10) information disclosure statements (IDS) submitted on 09/27/2019, 1/11/20, 2/17/2020, 5/12/2020, 8/10/2020, 10/27, 2020, and 12/28/2020 have been considered to the extent possible in the limited time allotted to an Examiner. This is 160 pages of references 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner to the extent possible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:

 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.

The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to a conjugate comprising: a fatty acid;

a self-assembly domain comprising a sequence of 5 to 10 amino acids that is a substrate of a lipid enzyme transferase and that adopts a secondary structure at about 25 °C, a pH of about 7, and a salt concentration of about 150 mM; and a polypeptide,

wherein the fatty acid is N-terminal to the self-assembly domain, the polypeptide is C-terminal to the self-assembly domain, and the conjugate has a first phase transition at a transition temperature (Tt) and a second phase transition at a critical temperature (Tc), the Tc being higher than the Tt.

(1) Level of skill and knowledge in the art: 


(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the physical properties are that in Claim 1 (among others unstated), but lack structural information.

(5) Method of making the claimed invention:
A variety of methods involving chemical synthesis, recombinant methodologies, and/or a combination of both.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 1-17 are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound that is described by function without structure.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.



Peptide
There are a few example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function, at least in terms of the N-terminal portion, see Table, for example.  The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended, rather than an actual Markush that conveys essential structure function relationship to the intended use. Marilyn D. Resh, Curr Biol. 2013 May 20; 23(10): R431–R435 teaches that lipid modification are known to be attached and many are done at the N-terminus of the protein with a specific sequence that the transferase recognizes. Resh teaches “Attachment of lipophilic groups is a widespread modification that occurs on nearly 1,000 proteins of diverse structure and function. At least five different types of lipids can be covalently attached to proteins: fatty acids, isoprenoids, sterols, phospholipids, and glycosylphosphatidyl inositol (GPI) anchors. Proteins can contain more than one type of lipid, e.g., myristate + palmitate, palmitate + cholesterol, or farnesyl + palmitate. An important principle derived from studies of lipid modified proteins is that not all fat is the same. Each type of lipid moiety is attached by a different lipid transferase and each modification confers distinct properties to the modified protein. The most common outcome of lipid modification is an increased affinity for 

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-4, 6, 7, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marilyn D. Resh, Curr Biol. 2013 May 20; 23(10): R431–R435.

The instant invention is drawn to the claims are drawn to a conjugate comprising: a fatty acid;

a self-assembly domain comprising a sequence of 5 to 10 amino acids that is a substrate of a lipid enzyme transferase and that adopts a secondary structure at about 25 °C, a pH of about 7, and a salt concentration of about 150 mM; and a polypeptide,

wherein the fatty acid is N-terminal to the self-assembly domain, the polypeptide is C-terminal to the self-assembly domain, and the conjugate has a first phase transition at a transition temperature (Tt) and a second phase transition at a critical temperature (Tc), the Tc being higher than the Tt

Marilyn D. Resh, Curr Biol. 2013 May 20; 23(10): R431–R435 teaches that lipid modification are known to be attached and many are done at the N-terminus of the protein with a specific sequence that the transferase recognizes. In the instant case, myristoylate transferase is a widespread modification that occurs on nearly 1,000 proteins of diverse structure and function. The myristoylate  transferase motif follows a Met-Gly-X-X-X-Ser/Thr, readable on Claims 2-3,  and the motif embraces Claim 6 as the -L-S-L- reads on the X-X-X of the Met-Gly-X-X-X-Ser/Thr. The motif is inclusive of the limitation comprising 5 to 10 amino acids as taught by Resh.



Note that Claims 1, 7, 13, 14, 16, and 17 are properties logically consistent with the final product.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Conclusion
No claims are allowed. Applicants are encouraged to amend claims to structures rather than properties. 
MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654